Title: General Orders, 10 April 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Wednesday. April 10. 82.
                            Parole.
                            C. Signs.
                        
                        The regimental pay masters of the Massachusetts Line will apply immediately to Mr Lunt their State Clothier
                            for as many Uniform Coats as will complete the respective Regiments; and put them into the hands of the regimental and
                            other Taylors employed by the public, that they may be fitted to the men without loss of time.
                        The Commanding officers of Regiments in the Massachusetts Line will be pleased to determine by Lott or
                            otherwise which four Regiments shall be compleated with Breeches from the Supply in the hands of their State Clothier, The
                            pay masters of the Regiments to whose lott they fall will apply and receive them with their Coats; The remaining regiments
                            and the Connecticut Line will make application to the assistant Clothier General for the Cloth and Trimmings for their
                            Breeches.
                        The General is exceedingly concerned to observe the distressed State of Several Corps for the want of
                            clothing—He hopes the imbarrassments they have laboured under on that account are nearly removed, he earnestly entreats
                            and exhorts officers of every discription to use their utmost exertions to have the clothing finished and distributed as
                            early as possible, and particularly that they will pay the greatest attention to have every article exactly Suited in Size
                            and shape to the individual for whom it is designed, Nothing can be more essential than this to the good appearance of the
                            Troops and nothing more detrimental than the want of it.
                        All deserters and persons coming from the Enemys lines are to be sent immediately to Head Quarters.
                    